DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 4-15 in the reply filed on 4/22/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because contrary to what applicant suggested, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The indefinite claim language is “a running speed of the transportation belt is variable”. This limitation is unclear because this limitation merely states a function (variable running speed) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e. transportation belt, so it is unclear whether the function requires some other structure or is imply a result of operating the transportation belt in a certain manner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durance et al. (US 2017/0115057 A1).
 	Durance et al. disclose a device 10 for drying an explosive that contains moisture, the device 10 comprising: a drying chamber 74 in which the explosive is dried; a support device 60 on which the explosive is stored; at least one magnetron 86 being associated with the drying chamber 74 (Fig. 3, paragraph [0022]), via which the explosive is subjected to microwave radiation. Wherein the support device 60 is a transportation belt 62, 64, which has a transportation direction (paragraph [0019], Figs. 1-2). Wherein a first chamber 72 is upstream of the drying chamber 74 so that a transportation belt guides the explosive through the first chamber 72 and then through the drying chamber 74 (Fig. 1).  Wherein a second chamber 76 is downstream of the drying chamber 74, so that the transportation belt 60 guides the explosive through the second chamber 76 after the drying chamber 74 (Fig. 1).  As for the limitations, “a device for drying an explosive that contains moisture” in line 1 of claim 1, “via which the explosive is subjected to microwave radiation” in last line of claim 1, and “so that a transportation belt guides the explosive through the first chamber and then through the drying chamber” in lines 2-3 of claim 7, “so that the transportation belt guides the explosive through the second chamber after the drying chamber” in lines 2-3 of claim 8,  they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Levinson (US 4,103,431).
 	The device of Durance et al. as above includes all that is recited in claim 5 except for wherein at least one sensor is associated with the drying chamber, which permits a moisture and/or temperature measurement.  Levinson discloses a microwave drying device comprising at least one sensor 11 associated with the drying chamber 9, which permits a moisture and/or temperature measurement (Fig. 1, col. 3, line 41, temperature sensor 11). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the device of Durance et al. to include at least one sensor associated with the drying chamber, which permits a moisture and/or temperature measurement as taught by . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Cournega (US 4,330,946).
 	The device of Durance et al. as above includes all that is recited in claim 9 except for wherein a heating of the explosive in the first chamber by convection heat elements or by further magnetrons is provided.  Cournega teaches a concept of preheating the material to be dried in the first chamber 12 by convection heat elements 13, 14. (Fig. 1, col. 3, lines 30-45). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the device of Durance et al. to include convection heat elements in the first chamber as taught by Cournega in order to preheat the material to be dried to improve drying efficiency. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Meisel (US 4,045,639). 
 	The device of Durance et al. as above includes all that is recited in claim 10 except for wherein cooling elements cool the explosive in the second chamber. Meisel discloses a microwave drying device comprising cooling elements 19 to cool the product in the second chamber 1b. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the device of Durance et al. to include cooling elements in the second chamber as taught by Meisel in order to improve cooling efficiency. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Jeppson (US 3,478,900).
The device of Durance et al. as above includes all that is recited in claim 11 except for  wherein a running speed of the transportation belt is variable.  Jeppson disclose a microwave drying device comprising a transportation belt 24, wherein a running speed of the transportation belt 24 is variable (col. 4, lines 14-17, controlled by variable speed motor 28). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the device of Durance et al. to include running the transportation belt at variable speed as taught by Jeppson in order to control the residence time of the products being dried in the drying chamber to improve drying efficiency and dried product quality. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Stromotich et al. (US 9,585,419).
 	The device of Durance et al. as above includes all that is recited in claim 12 except for wherein the wavelength of the magnetrons is variable.  Stromotich et al. teach a concept of using variable wavelength magnetrons to better couple to the material being dried (col. 6, lines 24-32). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the device of Durance t al. to include variable wavelength magnetrons as taught by Stromotich et al. in order to better couple to the material being dried to improve drying efficiency. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Hachima (US 5,276,924).
 	The device of Durance et al. as above includes all that is recited in claims 13-14 except for wherein at least one fan is provided, which exhausts the air in the drying chamber to outside the drying chamber; wherein the fan has at least one moisture filter. Hachima discloses a microwave drying device comprising at least one fan 21 which exhausts the air the drying . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Durance et al. (US 2017/0115057 A1) in view of Turatti (US 2001/0052192 A1).
 	The device of Durance et al. as above includes all that is recited in claim 15 except for wherein an adsorption device provided in the first and/or the second chamber. Turatti teaches a concept of providing a second/cooling chamber 13 with an adsorption device to reduce the condense content in the second/cooling chamber 13 (paragraph [0072], claim 14). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the device of Durance t al. to include an adsorption device in the second chamber as taught by Turatti in order to reduce the condense content in the second chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY